United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2158
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Brian Terrence Wright,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 1, 2010
                                 Filed: November 17, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Brian Wright appeals the 110-month prison sentence the district court1 imposed
after he pleaded guilty to being a felon in possession of a firearm, in violation of 18
U.S.C. §§ 922(g)(1) and 924(a)(2). His counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), stating that Wright believes
his sentence is too harsh but that our court lacks jurisdiction to review Wright’s
within-the-guidelines sentence.



      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
       We have jurisdiction to review Wright’s sentence, and we conclude that the
district court committed no procedural error and imposed a substantively reasonable
sentence. See Gall v. United States, 552 U.S. 38, 51 (2007) (in reviewing sentence,
appellate court first ensures that district court committed no significant procedural
error, and then considers substantive reasonableness of sentence under
abuse-of-discretion standard; if sentence is within applicable Guidelines range,
appellate court may apply presumption of reasonableness); United States v. Haack,
403 F.3d 997, 1004 (8th Cir. 2005) (describing abuse of discretion).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we
affirm.
                       ______________________________




                                         -2-